   Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 1 of 26



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


In re: Oil Spill by the Oil Rig                   MDL NO. 2179
 “Deepwater Horizon” in the Gulf
 of Mexico, on April 20, 2010                     SECTION: J

                                                  JUDGE BARBIER
Applies to: 12-cv-968: BELO
                                                  MAGISTRATE
                                                  JUDGE WILKINSON
Relates to:

 18-09723     18-11068   18-11706   18-12313   18-12726   18-13610   18-13973
 18-10387     18-11069   18-11708   18-12315   18-12729   18-13614   18-13974
 18-10377     18-11071   18-11709   18-12317   18-12732   18-13620   18-13977
 18-10389     18-11072   18-11710   18-12323   18-12736   18-13621   18-13979
 18-10411     18-11074   18-11711   18-12325   18-12740   18-13623   18-13980
 18-10429     18-11076   18-11712   18-12343   18-12741   18-13626   18-13982
 18-10508     18-11077   18-11713   18-12359   18-12745   18-13685   18-13983
 18-10509     18-11088   18-11717   18-12364   18-12746   18-13686   18-13994
 18-10513     18-11181   18-11719   18-12366   18-12748   18-13688   18-13996
 18-10517     18-11183   18-11720   18-12368   18-12750   18-13689   18-13997
 18-10519     18-11185   18-11747   18-12111   18-12753   18-13691   18-13999
 18-10521     18-11189   18-11752   18-12442   18-12756   18-13694   18-14004
 18-10524     18-11196   18-11721   18-12478   18-12761   18-13699   18-14006
 18-10562     18-11198   18-11778   18-12480   18-12769   18-13700   18-14007
 18-10568     18-11199   18-11780   18-12484   18-12772   18-13706   18-14013
 18-10573     18-11206   18-11781   18-12449   18-12774   18-13708   18-14015
 18-10575     18-11207   18-11785   18-12487   18-12775   18-13711   18-14021
 18-10578     18-11209   18-11807   18-12490   18-12776   18-13711   18-14022
 18-10580     18-11267   18-11793   18-12493   18-12778   18-13712   18-14027
 18-10625     18-11268   18-11821   18-12495   18-12779   18-13716   18-14029
 18-10629     18-11270   18-11816   18-12496   18-12790   18-13718   18-14030
 18-10634     18-11271   18-11839   18-12497   18-12799   18-13748   18-14031
 18-10635     18-11272   18-11838   18-12500   18-12803   18-13749   18-14032
 18-10643     18-11273   18-11843   18-12501   18-12805   18-13750   18-14033
 18-10645     18-11275   18-11847   18-12503   18-12807   18-13753   18-14034
 18-10646     18-11283   18-11856   18-12504   18-12813   18-13756   18-14050
 18-10648     18-11288   18-11857   18-12507   18-12815   18-13757   18-14053
 18-10652     18-11290   18-11863   18-12511   18-12816   18-13759   18-14054
 18-10685     18-11377   18-11921   18-12512   18-12821   18-13761   18-14056
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 2 of 26



18-10699   18-11380   18-11924   18-12514   18-12827   18-13762   18-14057
18-10707   18-11394   18-11926   18-12486   18-12832   18-13763   18-14058
18-10708   18-11396   18-11941   18-12545   18-12833   18-13790   18-14060
18-10711   18-11404   18-11944   18-12547   18-12834   18-13792   18-14061
18-10719   18-11408   18-11946   18-12552   18-12837   18-13794   18-14063
18-10713   18-11410   18-11951   18-12557   18-12838   18-13797   18-14095
18-10742   18-11414   18-11955   18-12563   18-12839   18-13799   18-14097
18-10743   18-11415   18-11958   18-12567   18-12876   18-13802   18-14098
18-10747   18-11416   18-11865   18-12571   18-12878   18-13803   18-14099
18-10751   18-11417   18-11965   18-12577   18-12880   18-13804   18-14100
18-10755   18-11421   18-11999   18-12583   18-12881   18-13806   18-14102
18-10773   18-11463   18-12001   18-12587   18-12884   18-13811   18-14103
18-10776   18-11467   18-11963   18-12590   18-12884   18-13814   18-14104
18-10780   18-11422   18-12018   18-12593   18-12890   18-13818   18-14105
18-10782   18-11468   18-12022   18-12596   18-12892   18-13821   18-14106
18-10784   18-11472   18-12026   18-12599   18-12893   18-13823   18-14108
18-10785   18-11502   18-12007   18-12605   18-12895   18-13867   18-14109
18-10787   18-11506   18-12037   18-12608   18-12899   18-13868   18-14110
18-10789   18-11510   18-12042   18-12613   18-13005   18-13871   18-14111
18-10836   18-11514   18-12052   18-12648   18-13016   18-13874   18-14114
18-10839   18-11516   18-12059   18-12652   18-13025   18-13875   18-14115
18-10846   18-11518   18-12063   18-12657   18-13031   18-13876   18-14117
18-10851   18-11522   18-12041   18-12662   18-13037   18-13881   18-14119
18-10857   18-11529   18-12065   18-12664   18-13476   18-13882   18-14120
18-10901   18-11530   18-12082   18-12668   18-13479   18-13883   18-14122
18-10903   18-11537   18-12085   18-12672   18-13481   18-13884   18-14123
18-10904   18-11543   18-12090   18-12673   18-13483   18-13886   18-14126
18-10905   18-11597   18-12097   18-12680   18-13485   18-13887   18-14128
18-10908   18-11600   18-12104   18-12682   18-13486   18-13888   18-14151
18-10916   18-11601   18-12106   18-12683   18-13487   18-13906   18-14152
18-10919   18-11603   18-12108   18-12684   18-13490   18-13907   18-14153
18-10933   18-11605   18-12165   18-12685   18-13494   18-13908   18-14154
18-10936   18-11606   18-12166   18-12686   18-13496   18-13909   18-14159
18-10937   18-11609   18-12167   18-12689   18-13499   18-13910   18-14161
18-10942   18-11610   18-12168   18-12691   18-13502   18-13912   18-12541
18-10975   18-11612   18-12168   18-12694   18-13506   18-13915   18-14165
18-10980   18-11614   18-12182   18-12695   18-13510   18-13916   18-14168
18-10988   18-11617   18-12191   18-12696   18-13582   18-13918   18-14169
18-10994   18-11619   18-12193   18-12697   18-13583   18-13919   18-14170
18-10998   18-11620   18-12195   18-12699   18-13585   18-13959   18-14171
18-11001   18-11620   18-12197   18-12700   18-13587   18-13960   18-14172



                                            2
     Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 3 of 26



    18-11004   18-11623   18-12203   18-12702    18-13588     18-13961    18-14173
    18-11005   18-11624   18-12206   18-12703    18-13591     18-13963    18-14174
    18-11008   18-11625   18-12212   18-12708    18-13593     18-13964    18-14176
    18-11030   18-11685   18-12298   18-12711    18-13594     18-13965    18-14164
    18-11031   18-11695   18-12301   18-12713    18-13596     18-13966    18-09200
    18-11033   18-11697   18-12303   18-12714    18-13597     18-13967    18-09232
    18-11049   18-11702   18-12305   18-12718    18-13599     18-13968    18-09291
    18-11051   18-11703   18-12308   18-12721    18-13605     18-13969    18-09318
    18-11067   18-11704   18-12311   18-12723    18-13608     18-13972    18-09449
    18-09450   18-09451


    THE BP PARTIES’ APRIL 1, 2019 STATUS REPORT PURSUANT TO BELO CASES
            INITIAL PROCEEDINGS CASE MANAGEMENT ORDER NO. 2

         Pursuant to the Court’s BELO Cases Initial Proceedings Case Management Order No. 2

(“CMO No. 2”) (Rec. Doc. 25486), Defendants BP Exploration & Production Inc. and BP

America Production Company (collectively, the “BP Parties”) respectfully submit the foregoing

Status Report. The BP Parties served a draft of this report by email on counsel for all plaintiffs

whose cases are listed in this Status Report on March 25, 2019. This Status Report reflects the

status of initial disclosures as of 5:00 PM Eastern Time on Friday, March 29. 1




1
        The Downs Law Group submitted disclosures for 30 plaintiffs after 5:00 PM Eastern time
on Friday, March 29, including over the weekend and on April 1. The BP Parties are in the
process of reviewing these recent disclosures but have not completed their review prior to
submitting this Status Report. These plaintiffs are included in the Status Report pending the BP
Parties’ review of the recently received materials.



                                                 3
      Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 4 of 26



                                         Summary Chart

          Plaintiffs’ Counsel             Plaintiffs     Category       Category      Category 2
                                           on List          1.A            1.B         Plaintiffs
                                                         Plaintiffs     Plaintiffs
 The Nations Law Firm                         420           237            183              0
 The Downs Law Group                          130           113             10              7
 Frank J. D’Amico, Jr.; The Greer              3             0               3              0
 Law Firm
 Falcon Law Firm; Lindsay &                    1             1              0               0
 Lindsay P.A.
 Amaro Law Firm                                1             1              0               0
               Total                          555           352            196              7


  I.     Category I Plaintiffs – Plaintiffs with Missing or Deficient Initial Disclosures

         A. Plaintiffs With Missing Initial Disclosures

         Pursuant to Section 2(B) of CMO No. 2, the BP Parties have identified the following

cases in which plaintiffs have provided no initial disclosures.

          Docket                  Plaintiff                           Plaintiff's Counsel
          Number
 1.      18-10387     Brown, Darlean                       Falcon Law Firm; Lindsay & Lindsay
                                                           P.A.
 2.      18-10719     Vasquez-Romero, Renato               The Downs Law Group
 3.      18-11463     Rivera, Roger                        The Downs Law Group
 4.      18-11467     Ortiz, Juan Carlos                   The Downs Law Group
 5.      18-11747     Arias-Orellana, Jose Manual          The Downs Law Group
 6.      18-11752     Carrasquillo, Jose A                 The Downs Law Group
 7.      18-11807     Flores, Alejandro D                  The Downs Law Group
 8.      18-11821     Harrell, John Charles                The Downs Law Group
 9.      18-11839     Lopez Henriquez, Pablo               The Downs Law Group
 10.     18-11921     Martinez, Marcio Tulio, Jr.          The Downs Law Group
 11.     18-11924     Matute-Mendoza, Norma                The Downs Law Group
 12.     18-11926     Mejia, Romona                        The Downs Law Group
 13.     18-11941     Milton, Charles Anthony              The Downs Law Group
 14.     18-11944     Moran, Mayra Jaqueline               The Downs Law Group
 15.     18-11946     Palao, Juan Baustista Murillo        The Downs Law Group
 16.     18-11951     Diaz-Nuevo, Rigoberto                The Downs Law Group
 17.     18-11955     Nunez, Selvin                        The Downs Law Group
 18.     18-11958     Ferreira, Jose Pena                  The Downs Law Group
 19.     18-11965     Bruno-Ramos, Sixto                   The Downs Law Group


                                                    4
  Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 5 of 26



       Docket                Plaintiff                    Plaintiff's Counsel
       Number
20.   18-11999   Sosa, Francisca Griselda         The Downs Law Group
21.   18-12001   Valadez, Mayra L.                The Downs Law Group
22.   18-12018   Jimenez, Pedro Isaac, Jr.        The Downs Law Group
23.   18-12022   Leon Hermoso, Jose Benito        The Downs Law Group
24.   18-12026   Moore, Henry                     The Downs Law Group
25.   18-12042   Cingranelli, John Michael, Jr.   The Downs Law Group
26.   18-12052   Recnio Ramos, Noelio             The Downs Law Group
27.   18-12059   Escobar, Jennifer Jaela          The Downs Law Group
28.   18-12063   Phan, Thai Quoc                  The Downs Law Group
29.   18-12165   Abrams, Gilford Germaine         The Nations Law Firm
30.   18-12166   Alder, Keith George              The Nations Law Firm
31.   18-12167   Allen, James Richard, Jr.        The Nations Law Firm
32.   18-12168   Ancar, Richard Kenneth           The Nations Law Firm
33.   18-12168   Anderson, Ivory                  The Nations Law Firm
34.   18-12182   Barnes, Ernest Lee               The Nations Law Firm
35.   18-12191   Blackston, Dannie Bernard        The Nations Law Firm
36.   18-12193   Ruffins, Jerome Devin            The Nations Law Firm
37.   18-12195   Seliby, William Edward, III      The Nations Law Firm
38.   18-12197   Smith, Barry Donavan             The Nations Law Firm
39.   18-12203   Taillon, Megan Marie             The Nations Law Firm
40.   18-12206   Tracy, Jon Richard               The Nations Law Firm
41.   18-12212   Witherspoon, Demarcus James      The Nations Law Firm
42.   18-12298   Blankenship, Tony Lee            The Nations Law Firm
43.   18-12301   Byrd, James Thomas               The Nations Law Firm
44.   18-12303   Carson, Kawatues Markwette       The Nations Law Firm
45.   18-12305   Clark, Donnie Lee                The Nations Law Firm
46.   18-12308   Colston, Laneesha Anjanetta      The Nations Law Firm
47.   18-12311   Cosse, Darrell Joseph            The Nations Law Firm
48.   18-12313   Stork, Joseph Ervin              The Nations Law Firm
49.   18-12315   Talton, Stafford Dewayne         The Nations Law Firm
50.   18-12317   Waite, Eleanor Noel              The Nations Law Firm
51.   18-12323   White, Larry Keith               The Nations Law Firm
52.   18-12325   Willis, Darryl Bernard           The Nations Law Firm
53.   18-12343   Bihlear, Eddie                   The Nations Law Firm
54.   18-12359   Bradberry, Bobby Lynn            The Nations Law Firm
55.   18-12364   Chiodo, Anthony Paul Jr.         The Nations Law Firm
56.   18-12366   Collins, Curtis Lee Jr.          The Nations Law Firm
57.   18-12368   Taylor, Thomas Edward            The Nations Law Firm
58.   18-12478   Brown, Iranikia Lashawn          The Nations Law Firm
59.   18-12480   Cannon, Martin Houston           The Nations Law Firm


                                           5
  Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 6 of 26



       Docket                Plaintiff                Plaintiff's Counsel
       Number
60.   18-12484   Brown, Mario Catrell         The Nations Law Firm
61.   18-12487   Butler, Eddie David          The Nations Law Firm
62.   18-12490   Cotton, Oliver, Jr.          The Nations Law Firm
63.   18-12493   Courtney, John Bart          The Nations Law Firm
64.   18-12495   Cox, Charles Leslie          The Nations Law Firm
65.   18-12496   Cuevas, Jamie Paulette       The Nations Law Firm
66.   18-12497   Delle, Jeffery Lawrence      The Nations Law Firm
67.   18-12500   Fennell, LaToya Lavette      The Nations Law Firm
68.   18-12501   Fitzhugh, David Leon         The Nations Law Firm
69.   18-12503   Russell, Richard Lafayette   The Nations Law Firm
70.   18-12504   Sellers, Craig Lewis Jr.     The Nations Law Firm
71.   18-12507   Slater, Lavon Maurice        The Nations Law Firm
72.   18-12511   Stevenson, Alyce Rebecca     The Nations Law Firm
73.   18-12512   Tanner, Cherrish Michelle    The Nations Law Firm
74.   18-12514   Tellez, Jairo Velandia       The Nations Law Firm
75.   18-12545   Bates, Diana Jo              The Downs Law Group
76.   18-12547   Castillo, Jose, Jr.          The Downs Law Group
77.   18-12552   Cardona, Jose C.             The Downs Law Group
78.   18-12557   Dark, Preston Dale           The Downs Law Group
79.   18-12563   Flores, Leonardo, Jr.        The Downs Law Group
80.   18-12567   Gibson-Hensley, Pamela       The Downs Law Group
81.   18-12571   Guzzardo, Richard            The Downs Law Group
82.   18-12577   Green, Joshua Martin         The Downs Law Group
83.   18-12583   Guerra, Manuel               The Downs Law Group
84.   18-12587   Manuel, Guy W.               The Downs Law Group
85.   18-12590   Montan, Jose                 The Downs Law Group
86.   18-12593   Velis, Saul                  The Downs Law Group
87.   18-12596   Mooney, Cory Michael         The Downs Law Group
88.   18-12599   Napier, Larkin, Jr.          The Downs Law Group
89.   18-12605   Orella, Darwin               The Downs Law Group
90.   18-12608   Parada, Ananay               The Downs Law Group
91.   18-12613   Rios, Jose Santos            The Downs Law Group
92.   18-12648   Sabido-Rios, Evaudilio       The Downs Law Group
93.   18-12652   Torres, Manuel               The Downs Law Group
94.   18-12657   White, Robin Blake           The Downs Law Group
95.   18-12662   Zamarripa, Ruben, Sr.        The Downs Law Group
96.   18-12664   Gomez-Umanzor, Yessenia      The Downs Law Group
                 Jackeline
97.   18-12668   Kelly, Clarence              The Downs Law Group
98.   18-12672   Kinzig, Charles              The Downs Law Group



                                          6
  Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 7 of 26



        Docket               Plaintiff                  Plaintiff's Counsel
        Number
99.    18-12673   Lopez, Leonardo               The Downs Law Group
100.   18-12680   Gibbs, Rochelle Renne         The Nations Law Firm
101.   18-12682   Goff, Wayne Everette          The Nations Law Firm
102.   18-12683   Griffith, Vern Allan          The Nations Law Firm
103.   18-12684   Grinstead, Michael Anthony    The Nations Law Firm
104.   18-12685   Hall, Donnie Eugene           The Nations Law Firm
105.   18-12686   Helton, Jeffery Stephen       The Nations Law Firm
106.   18-12689   Hinton, Sidney Wayne          The Nations Law Firm
107.   18-12691   Richardson, Angela Latongia   The Nations Law Firm
108.   18-12694   Ringo, Don Ray                The Nations Law Firm
109.   18-12695   Roberts, Romeo Casanova       The Nations Law Firm
110.   18-12696   Rogers, Jonathan Lee          The Nations Law Firm
111.   18-12697   Roux, Nathan Andrew           The Nations Law Firm
112.   18-12699   Russ, Theresa Ann             The Nations Law Firm
113.   18-12700   Tran, Dave Dat                The Nations Law Firm
114.   18-12702   Tuneburg, John William, Jr.   The Nations Law Firm
115.   18-12703   Gonzalez, Rafael Jr.          The Nations Law Firm
116.   18-12708   Maradiage, Samuel Ordonez     The Downs Law Group
117.   18-12711   Lopez-Martinez, Rene          The Downs Law Group
118.   18-12713   Speer, Charles Edward         The Downs Law Group
119.   18-12714   Padilla, Jonathan Agosto      The Downs Law Group
120.   18-12718   Wilson, Wilfredo Amador       The Downs Law Group
121.   18-12721   Alvarez, Juan Luis            The Downs Law Group
122.   18-12723   Baquedano, Maximino           The Downs Law Group
123.   18-12726   Chirino-Mejia, Juan Pablo     The Downs Law Group
124.   18-12729   Dowd, Tammy Lee               The Downs Law Group
125.   18-12732   Delgado, Victor Javier        The Downs Law Group
126.   18-12736   Fernandez, Nora Hilda         The Downs Law Group
127.   18-12740   Fontanez-Camacho, Emanuel     The Downs Law Group
128.   18-12741   Bosarge, Robert Louis         The Nations Law Firm
129.   18-12745   Hutchins, Shelton Deon        The Nations Law Firm
130.   18-12746   Jackson, Jamal Reynard        The Nations Law Firm
131.   18-12748   Fernandez, Christian          The Downs Law Group
132.   18-12750   Jackson, Joshua Derek         The Nations Law Firm
133.   18-12753   Jarrett, Larry Jerome         The Nations Law Firm
134.   18-12756   Godinez-Molina, Gumercindo    The Downs Law Group
135.   18-12761   Gomez, Jose                   The Downs Law Group
136.   18-12769   Morrobel, Cirilo              The Downs Law Group
137.   18-12772   Jenkins, Tavis Orlando        The Nations Law Firm
138.   18-12774   Johnson, John Lyndon          The Nations Law Firm


                                          7
  Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 8 of 26



        Docket               Plaintiff                   Plaintiff's Counsel
        Number
139.   18-12775   Monzon, Francisco              The Downs Law Group
140.   18-12776   Jones, Emile Carnell           The Nations Law Firm
141.   18-12778   Jones, Ronald Lester Jr.       The Nations Law Firm
142.   18-12779   Medina, Jose Alberto           The Downs Law Group
143.   18-12790   Parks, Gerald Jr               The Downs Law Group
144.   18-12799   Padilla, Yamileth              The Downs Law Group
145.   18-12803   Jones, Samuel C. Jr            The Nations Law Firm
146.   18-12805   Kates, Michael Dietrick        The Nations Law Firm
147.   18-12807   Kennedy, Lee David             The Nations Law Firm
148.   18-12813   Mingo, Leo Goerge              The Downs Law Group
149.   18-12815   Quach, Richard                 The Nations Law Firm
150.   18-12816   Molina, Luis                   The Downs Law Group
151.   18-12821   McCullum, Jaborie James        The Downs Law Group
152.   18-12827   Ramsey, Micah Aaron            The Nations Law Firm
153.   18-12832   Thomson, Anthony McNair        The Nations Law Firm
154.   18-12833   Webb, Kelly Laveron Jr.        The Nations Law Firm
155.   18-12834   Williams, Kimberly Denise      The Nations Law Firm
156.   18-12837   Williams, Willie Lee, Jr.      The Nations Law Firm
157.   18-12838   Rosa, Hilda Maritza            The Downs Law Group
158.   18-12839   Womack, Detrania Laconey       The Nations Law Firm
159.   18-12876   Trussell, John Clyde, IV       The Downs Law Group
160.   18-12878   Spivey, Todd Duke              The Downs Law Group
161.   18-12880   Saucedo-Conde, Eleuterio       The Downs Law Group
162.   18-12881   McArthur, Arvis                The Downs Law Group
163.   18-12884   Hand, Earnest, Jr.             The Downs Law Group
164.   18-12884   Velazquez, Walter              The Downs Law Group
165.   18-12890   Ingrahm, Phillip Arnold        The Downs Law Group
166.   18-12892   Lumar, Sean Marvin             The Downs Law Group
167.   18-12893   Santiago, Angel De Leon        The Downs Law Group
168.   18-12895   Lopez-Acosta, Fausto Dionico   The Downs Law Group
169.   18-12899   Aguirre, Julia                 The Downs Law Group
170.   18-13005   Houston, Cathy                 The Downs Law Group
171.   18-13016   Montoya, Victor Manuel         The Downs Law Group
172.   18-13025   Wiggins, John Thomas           The Downs Law Group
173.   18-13031   Kerin, Michael Patrick         The Downs Law Group
174.   18-13037   Odgers, Daniel L.              The Downs Law Group
175.   18-13476   King, Darald Benard, Sr.       The Nations Law Firm
176.   18-13479   Lam, Mai Thi                   The Nations Law Firm
177.   18-13481   Leashore, Kendera Patrice      The Nations Law Firm
178.   18-13483   Lockett, Gregory DeShawn       The Nations Law Firm



                                          8
  Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 9 of 26



        Docket                Plaintiff                 Plaintiff's Counsel
        Number
179.   18-13485   Mathis, Corey Collins         The Nations Law Firm
180.   18-13486   Norman, Larry Ralph Jr        The Nations Law Firm
181.   18-13487   McGowan, Stacy Cornelius      The Nations Law Firm
182.   18-13490   McNair, Algernon Aundra       The Nations Law Firm
183.   18-13494   McNeeley, Larry Cheyenne      The Nations Law Firm
184.   18-13496   Moore, Judith Pierce          The Nations Law Firm
185.   18-13499   Moore, Johnnie Earl           The Nations Law Firm
186.   18-13502   Nance, Norma Jean             The Nations Law Firm
187.   18-13506   Neal, James Robert            The Nations Law Firm
188.   18-13510   Nichelson, Joey David         The Nations Law Firm
189.   18-13582   Abner-Nicholson, Janice       The Nations Law Firm
                  Anastasia
190.   18-13583   Aguilar, Hector               The Nations Law Firm
191.   18-13585   Alexander, Jermaine L         The Nations Law Firm
192.   18-13587   Ally, Ashton Anthony          The Nations Law Firm
193.   18-13588   Andrews, Danielle Nicole      The Nations Law Firm
194.   18-13591   Austin, Jacob Raynard         The Nations Law Firm
195.   18-13593   Baldwin, Stevie George, Sr.   The Nations Law Firm
196.   18-13594   Banken, Tanea Leilani         The Nations Law Firm
197.   18-13596   Bates, Glen Allen             The Nations Law Firm
198.   18-13597   Ordoyne, Nathan Adam          The Nations Law Firm
199.   18-13599   Packer, Shawntel Elanius      The Nations Law Firm
200.   18-13605   Patterson, Freelan            The Nations Law Firm
201.   18-13608   Pettaway, Reico Gywayne       The Nations Law Firm
202.   18-13610   Pettis, Jimmy Lee             The Nations Law Firm
203.   18-13614   Pierre, Bryant Keith          The Nations Law Firm
204.   18-13620   Poole, Urban Lee              The Nations Law Firm
205.   18-13621   Porter, Rapier Ely            The Nations Law Firm
206.   18-13623   Purifoy, Allen Marcine        The Nations Law Firm
207.   18-13626   Parker, Jonathan Jude         The Nations Law Firm
208.   18-13685   Berzett, Arsenio Tyrell       The Nations Law Firm
209.   18-13686   Blackmon, Dwight              The Nations Law Firm
210.   18-13688   Blanchard, Randolph J. IV     The Nations Law Firm
211.   18-13689   Bourgeois, Joshua Demond      The Nations Law Firm
212.   18-13691   Brewer, Terrence Brandon      The Nations Law Firm
213.   18-13694   Brooks, Gwendolyn Faye        The Nations Law Firm
214.   18-13699   Brumfield, Clodie Ray         The Nations Law Firm
215.   18-13700   Bush, Michael Jerome          The Nations Law Firm
216.   18-13706   Lewis, Ronald Steven          The Nations Law Firm
217.   18-13708   Milton, Brice Quintarius      The Nations Law Firm


                                            9
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 10 of 26



        Docket               Plaintiff                   Plaintiff's Counsel
        Number
218.   18-13711   Mitchell, Hakeem Jamal         The Nations Law Firm
219.   18-13711   Authement, Craig Leonard       The Nations Law Firm
220.   18-13712   Mullikin, Telice Watts         The Nations Law Firm
221.   18-13716   Van Ngo, Chuong                The Nations Law Firm
222.   18-13718   Nguyen, Hoang V.               The Nations Law Firm
223.   18-13748   Nguyen, Long Phuc              The Nations Law Firm
224.   18-13749   Reddoch, Corbett Lawrence      The Nations Law Firm
225.   18-13750   Godoy, Pedro Adalid            The Downs Law Group
226.   18-13753   Henriquez-Villegas, Carlos     The Downs Law Group
227.   18-13756   Paz-Herrerea, Darwin Antonia   The Downs Law Group
228.   18-13757   Bueno-Juarez, Salvador         The Downs Law Group
229.   18-13759   Garcia, Rogelio                The Downs Law Group
230.   18-13761   Moore, James Christopher       The Downs Law Group
231.   18-13762   Pellegrin, Troy Michael        The Downs Law Group
232.   18-13763   Mayo, Beverly Ann              The Downs Law Group
233.   18-13790   Adams, James Lewis             The Nations Law Firm
234.   18-13792   Augustine, Frederick Eugene    The Nations Law Firm
235.   18-13794   Ball, Mizells Jr.              The Nations Law Firm
236.   18-13797   Chav, Saran                    The Nations Law Firm
237.   18-13799   Chopin, Timothy Michael Sr.    The Nations Law Firm
238.   18-13802   Clark, Byron Ray               The Nations Law Firm
239.   18-13803   Colley, Brittany Nicole        The Nations Law Firm
240.   18-13804   Cox, Milton, Jr.               The Nations Law Firm
241.   18-13806   Domangue, Darrell Anthony      The Nations Law Firm
242.   18-13811   Parker, Treko Jamal            The Nations Law Firm
243.   18-13814   Payton, Reginald Rene          The Nations Law Firm
244.   18-13818   Pugh, Tiquilla LaShawn         The Nations Law Firm
245.   18-13821   Robinson, Graylin Jonathan     The Nations Law Firm
246.   18-13823   Sharit, Christina Ann          The Nations Law Firm
247.   18-13867   Smith, Marc Anthony            The Nations Law Firm
248.   18-13868   Stapleton, Saqueeta Lashay     The Nations Law Firm
249.   18-13871   Cepeda, Eduardo                Amaro Law Firm
250.   18-13874   Barnes, Milford Lee            The Nations Law Firm
251.   18-13875   Beck, Latiffany Marsha         The Nations Law Firm
252.   18-13876   Booker, William Leonard, III   The Nations Law Firm
253.   18-13881   Cheramie, Anthony Paul         The Nations Law Firm
254.   18-13882   Clausell, Jacquelynn Jones     The Nations Law Firm
255.   18-13883   Cook, Marcus Lee               The Nations Law Firm
256.   18-13884   Cunningham, Gail Blanchard     The Nations Law Firm
257.   18-13886   Daw, Debra Rhodes              The Nations Law Firm


                                          10
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 11 of 26



        Docket               Plaintiff                     Plaintiff's Counsel
        Number
258.   18-13887   Duplantis, Elias Paul            The Nations Law Firm
259.   18-13888   Eugene, Kenneth                  The Nations Law Firm
260.   18-13906   Bivens, Eric Roderick            The Nations Law Firm
261.   18-13907   Fanguy, Michael James            The Nations Law Firm
262.   18-13908   Fisher, Michael Eugene           The Nations Law Firm
263.   18-13909   Ford, Shanay                     The Nations Law Firm
264.   18-13910   Foster, Tonya Yvonika Williams   The Nations Law Firm
265.   18-13912   Friedman, Joshua David           The Nations Law Firm
266.   18-13915   Hall, Will, Jr.                  The Nations Law Firm
267.   18-13916   Frye, Jeffery Alan               The Nations Law Firm
268.   18-13918   Chancellor, Raymond Jr           The Nations Law Firm
269.   18-13919   Chouest, Menton Alsa             The Nations Law Firm
270.   18-13959   Harris, Anthony Andrea           The Nations Law Firm
271.   18-13960   Harris, Curtis Frederick         The Nations Law Firm
272.   18-13961   Harris, Paul Thomas              The Nations Law Firm
273.   18-13963   Hayes, Ralph Eugene              The Nations Law Firm
274.   18-13964   Hicks, James Xavier              The Nations Law Firm
275.   18-13965   Hobby, Karen Kay                 The Nations Law Firm
276.   18-13966   Hunter, Dewayne Junior           The Nations Law Firm
277.   18-13967   James, Steven Lorenzo            The Nations Law Firm
278.   18-13968   Johnson, Michelle Hughen         The Nations Law Firm
279.   18-13969   Jones, Nathaniel                 The Nations Law Firm
280.   18-13972   Lambert, Ashley Shatoya          The Nations Law Firm
281.   18-13973   Lee, Denorris John               The Nations Law Firm
282.   18-13974   McClain, Darrin O’Neill          The Nations Law Firm
283.   18-13977   Mills, Kenyetta Renea            The Nations Law Firm
284.   18-13979   Moore, Vernon Earl               The Nations Law Firm
285.   18-13980   Nguyen, Len Van                  The Nations Law Firm
286.   18-13982   Nguyen, Hoa Van                  The Nations Law Firm
287.   18-13983   Nemeth, Crystal Lynn             The Nations Law Firm
288.   18-13994   Helmer, Jordon Lee               The Nations Law Firm
289.   18-13996   Holmes, David                    The Nations Law Firm
290.   18-13997   Huynh, Ich Van                   The Nations Law Firm
291.   18-13999   Jenkins, James Lee               The Nations Law Firm
292.   18-14004   Nicholson, James Anthony         The Nations Law Firm
293.   18-14006   Padilla, Jessica Rose            The Nations Law Firm
294.   18-14007   Payne, William Thomas            The Nations Law Firm
295.   18-14013   Poellenitz, Keith S.             The Nations Law Firm
296.   18-14015   Reddick, Arthur Jr               The Nations Law Firm



                                          11
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 12 of 26



        Docket                Plaintiff                       Plaintiff's Counsel
        Number
297.   18-14021   Salter, Henry Clifton Jr.           The Nations Law Firm
298.   18-14022   Schulte, Joseph Charles Jr.         The Nations Law Firm
299.   18-14027   Sorey, Arthur Bernard               The Nations Law Firm
300.   18-14029   Strickland, Ramelle Fitzgerald      The Nations Law Firm
301.   18-14030   Tanner, Bradley Keith               The Nations Law Firm
302.   18-14031   Thompson, Jerome Alonzo             The Nations Law Firm
303.   18-14032   Torres, Albert Jude                 The Nations Law Firm
304.   18-14033   Trauth, Brent Albert                The Nations Law Firm
305.   18-14034   Webb, Billy Ray                     The Nations Law Firm
306.   18-14050   Matthews, Jonelle Jontue            The Nations Law Firm
307.   18-14053   Cameron, Jamond Le'Jean             The Nations Law Firm
308.   18-14054   Brasley, Carlos Dwayne              The Nations Law Firm
309.   18-14056   Brown, Leon                         The Nations Law Firm
310.   18-14057   Brown, Yul Sr                       The Nations Law Firm
311.   18-14058   Campbell, Jerome Torry              The Nations Law Firm
312.   18-14060   Chadwick, Charles Christopher       The Nations Law Firm
313.   18-14061   Chattman, Randel Jamarr             The Nations Law Firm
314.   18-14063   Chiasson, Randy Thomas              The Nations Law Firm
315.   18-14095   Burrows, Kenneth Lamar              The Nations Law Firm
316.   18-14097   Christmas, Larry Darnell, Jr.       The Nations Law Firm
317.   18-14098   Clede, Scott Aaron                  The Nations Law Firm
318.   18-14099   Cooper, David Lyn                   The Nations Law Firm
319.   18-14100   Dailey, Joan Leslie Agee            The Nations Law Firm
320.   18-14102   Decaylor, John Melvin               The Nations Law Firm
321.   18-14103   Duplantis, Teddy Wedgir             The Nations Law Firm
322.   18-14104   Fairley, Adam Lee                   The Nations Law Firm
323.   18-14105   Fitch, William Randolph III         The Nations Law Firm
324.   18-14106   Fox, Wayne Edward                   The Nations Law Firm
325.   18-14108   Gonzalez, Jesus                     The Downs Law Group
326.   18-14109   Ladnier, Mary                       The Downs Law Group
327.   18-14110   Abreu, Reynaldo                     The Downs Law Group
328.   18-14111   Lieurance, Raven E. (on behalf of   The Downs Law Group
                  Tracy Speranzo)
329.   18-14114   Hernandez, Eulogio Antonio          The Downs Law Group
330.   18-14115   Henriquez, Carlos Elvin             The Downs Law Group
331.   18-14117   Gaines, Rickey                      The Downs Law Group
332.   18-14119   Gomez Diaz, Jose Eliseo             The Downs Law Group
333.   18-14120   Lee, Brandon Craig                  The Downs Law Group
334.   18-14122   Prevost, Juan Olivier               The Downs Law Group
335.   18-14123   Woods, Jason Edwards                The Downs Law Group


                                           12
     Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 13 of 26



            Docket                  Plaintiff                        Plaintiff's Counsel
            Number
    336.   18-14126     De Zamarripa, Ofelia Munoz         The Downs Law Group
    337.   18-14128     Jordan, Dezerah Kolp               The Downs Law Group
    338.   18-14151     Joseph, Michael Christopher        The Nations Law Firm
    339.   18-14152     Gunn, Trenkiel Lamar               The Nations Law Firm
    340.   18-14153     Harris, Bernard Allen              The Nations Law Firm
    341.   18-14154     Heptinstall, Leeunder Monrow       The Nations Law Firm
                        Sr.
    342.   18-14159     Jackson, Andrew, III               The Nations Law Firm
    343.   18-14161     Lyons, Scott David                 The Nations Law Firm
    344.   18-14165     Narcisse, Kermit Peter             The Nations Law Firm
    345.   18-14168     Nguyen, Dung Van                   The Nations Law Firm
    346.   18-14169     Nguyen, Huy Hoang                  The Nations Law Firm
    347.   18-14170     Passantino, Taylor Ryan            The Nations Law Firm
    348.   18-14171     Nguyen, Phung Van                  The Nations Law Firm
    349.   18-14172     Tassin, Denny Michael              The Nations Law Firm
    350.   18-14173     Phalo, Charles Lee                 The Nations Law Firm
    351.   18-14174     O'Sullivan, Steven Sean            The Nations Law Firm
    352.   18-14176     Puryear, Toni Laquisha             The Nations Law Firm


           B. Plaintiffs With Deficient Initial Disclosures

           Pursuant to Section 2(C) of CMO No. 2, the BP Parties have identified the following

cases in which plaintiffs have provided deficient or incomplete initial disclosures.

            Docket         Plaintiff              Plaintiff’s Counsel            Deficiency
           Number
    1.     18-09723 Robin, Jr., Chris           The Nations Law Firm      Missing signed PPF
                    Joseph2                                               and authorizations
    2.     18-10377 Bullock, Troxey             The Nations Law Firm      Missing signed PPF
                    Valdez                                                and authorizations
    3.     18-10389 Page, Julio Cesar Rey       The Downs Law Group       PPF is signed but lacks
                                                                          substantive responses
    4.     18-10411 Evans, Rosalind R,          The Nations Law Firm      Missing signed PPF
                                                                          and authorizations

2
         The BP Parties represented at the February 27, 2019 hearing that Mr. Robin’s initial
deficiencies were cured, and the Court therefore dismissed the BP Parties’ motion to compel as
moot. Upon further review, the BP Parties have determined that Mr. Robin’s initial disclosures
are still deficient.



                                                  13
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 14 of 26



       Docket         Plaintiff          Plaintiff’s Counsel         Deficiency
      Number
5.    18-10429 Hickenbotham,           The Nations Law Firm    PPF is signed but lacks
               Jerome                                          substantive responses
6.    18-10508 Easterling, Fred Jr.    The Nations Law Firm    Missing signed PPF
                                                               and authorizations
7.    18-10509 Fountain, Vernon        The Nations Law Firm    PPF is signed but lacks
               Terell                                          substantive responses
8.    18-10513 Johnson, Latitch        The Nations Law Firm    PPF is signed but lacks
                                                               substantive responses
9.    18-10517 McCall, Jarvis          The Nations Law Firm    Missing signed PPF
               Kentrell                                        and authorizations
10.   18-10519 Merrill, Robert Kirk    The Nations Law Firm    Missing signed PPF
                                                               and authorizations
11.   18-10521 Pham, Hiep Anh          The Nations Law Firm    Missing signed PPF
                                                               and authorizations
12.   18-10524 Simmons, Douglas        The Nations Law Firm    PPF is signed but lacks
               Allen                                           substantive responses
13.   18-10562 Danos, Brent James      The Nations Law Firm    Missing signed PPF
                                                               and authorizations
14.   18-10568 Devaughn, Reginald      The Nations Law Firm    Missing signed PPF
               Daniel                                          and authorizations
15.   18-10573 Graveley, Thomas        The Nations Law Firm    PPF is signed but lacks
               Jesus III                                       substantive responses
16.   18-10575 Jones, Micah Timothy    The Nations Law Firm    Missing signed PPF
                                                               and authorizations
17.   18-10578 Ochello, Louis Joseph   The Nations Law Firm    Missing signed PPF
                                                               and authorizations
18.   18-10580 Pogue, Lynn Sherrie     The Nations Law Firm    Missing signed
                                                               authorization for
                                                               release of Social
                                                               Security records
19.   18-10625 Williams, Hasson        The Nations Law Firm    Missing signed PPF
               Ha'kium                                         and authorizations
20.   18-10629 Magee, Gerald           The Nations Law Firm    Missing signed PPF
               Maxwell                                         and authorizations
21.   18-10634 Yates, Marcus David,    The Nations Law Firm    Missing signed PPF
               Sr.                                             and authorizations
22.   18-10635 Lajaunie, Wallace       The Nations Law Firm    Missing signed PPF
               Charles                                         and authorizations
23.   18-10643 Warren, Kelvin          The Nations Law Firm    Missing signed PPF
               Demond                                          and authorizations
24.   18-10645 Weber, Jennifer Mae     The Nations Law Firm    Missing signed PPF
                                                               and authorizations
25.   18-10646 Jenkins, Calvin Milton The Nations Law Firm     PPF is signed but lacks
                                                               substantive responses


                                         14
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 15 of 26



       Docket         Plaintiff          Plaintiff’s Counsel         Deficiency
      Number
26.   18-10648 Heath, Crystie          The Nations Law Firm    Missing signed PPF
               Danielle                                        and authorizations
27.   18-10652 Broding, Darcey         The Nations Law Firm    Missing signed PPF
               Eugene                                          and authorizations
28.   18-10685 Downs, Justin Blaine    The Nations Law Firm    Missing signed PPF
                                                               and authorizations
29.   18-10699 Taite, Ruby Rocelle     The Nations Law Firm    PPF is signed but lacks
                                                               substantive responses
30.   18-10707 Florent Sr.,            The Nations Law Firm    Missing signed PPF
               EdwinTyrone                                     and authorizations
31.   18-10708 Gary, Sherrika          The Nations Law Firm    Missing signed PPF
               Lashaye                                         and authorizations
32.   18-10711 Guillory, Andy Steven   The Nations Law Firm    Missing signed PPF
                                                               and authorizations
33.   18-10713 Haley, Michael Dwain    The Nations Law Firm    Missing signed PPF
                                                               and authorizations
34.   18-10742 Brewton, Jerry Cornell The Nations Law Firm     Missing signed PPF
                                                               and authorizations
35.   18-10743 Dickinson, Gregory      The Nations Law Firm    Missing signed PPF
               Darnell                                         and authorizations
36.   18-10747 Oliva-Vasquez, Harol    The Downs Law Group     Missing signed PPF
               Junior                                          and authorizations
37.   18-10751 Bosarge, Terry Alton    The Nations Law Firm    Missing signed PPF
                                                               and authorizations
38.   18-10755 Hamilton, Adron         The Nations Law Firm    Missing signed PPF
               Lamont                                          and authorizations
39.   18-10773 Hicks, Joshua Kendell   The Nations Law Firm    Missing signed PPF
                                                               and authorizations
40.   18-10776 Holmes, Thomas         The Nations Law Firm     PPF is signed but lacks
               Graham III                                      substantive responses
41.   18-10780 Hooks, Roger Joseph    The Nations Law Firm     Missing signed PPF
               Jr.                                             and authorizations
42.   18-10782 Jackson, Torey Durrell The Nations Law Firm     Missing signed PPF
                                                               and authorizations
43.   18-10784 James, Teqwan           The Nations Law Firm    Missing signed PPF
               Kwaman                                          and authorizations
44.   18-10785 Jennings, Joaquin       The Nations Law Firm    Missing signed PPF
               Rene                                            and authorizations
45.   18-10787 King, Anthony Wayne     The Nations Law Firm    PPF is signed but lacks
                                                               substantive responses
46.   18-10789 Keegan, Thomas          The Nations Law Firm    Missing signed PPF
               William IV                                      and authorizations




                                         15
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 16 of 26



       Docket         Plaintiff          Plaintiff’s Counsel         Deficiency
      Number
47.   18-10836 Lott, Robert Douglas,   The Nations Law Firm    Missing signed PPF
               Jr.                                             and authorizations
48.   18-10839 Lyons, Koalana Renee    The Nations Law Firm    Missing signed PPF
                                                               and authorizations
49.   18-10846 Powell, Ronnie Aaron    The Nations Law Firm    Missing signed PPF
                                                               and authorizations
50.   18-10851 Santiny, Joshua Daniel The Nations Law Firm     Missing signed PPF
                                                               and authorizations
51.   18-10857 Snyder, Zachary         The Nations Law Firm    Missing signed PPF
               Steven                                          and authorizations
52.   18-10901 Bradford, Courtney      The Nations Law Firm    Missing signed PPF
               Waukeath                                        and authorizations
53.   18-10903 Dreyer, Jeffrey Cole    The Nations Law Firm    Missing signed PPF
                                                               and authorizations
54.   18-10904 Edwards, Roderick       The Nations Law Firm    Missing signed PPF
                                                               and authorizations
55.   18-10905 Fulton, Antoinette      The Nations Law Firm    PPF is signed but lacks
               Sheila                                          substantive responses
56.   18-10908 Hess, George Edward     The Nations Law Firm    Missing signed PPF
                                                               and authorizations
57.   18-10916 Kumm, Matthias          The Nations Law Firm    Missing signed PPF
                                                               and authorizations
58.   18-10919 Lovelace, Jerry         The Nations Law Firm    Missing signed PPF
               Conrad                                          and authorizations
59.   18-10933 Powe, Jamar Jacob       The Nations Law Firm    Missing signed PPF
                                                               and authorizations
60.   18-10936 Theriot, Toronzo        The Nations Law Firm    Missing signed PPF
               Dionelle                                        and authorizations
61.   18-10937 Thomas, Paul            The Nations Law Firm    Missing signed PPF
               Christopher                                     and authorizations
62.   18-10942 Williams, Michelle      The Nations Law Firm    Missing signed PPF
               Christine                                       and authorizations
63.   18-10975 Barthelemy, Myron       The Nations Law Firm    Missing signed PPF
               Francis                                         and authorizations
64.   18-10980 Billiot, Corey Joseph   The Nations Law Firm    Missing signed PPF
                                                               and authorizations
65.   18-10988 Billiot, Risha Marie    The Nations Law Firm    Missing signed PPF
                                                               and authorizations
66.   18-10994 Blanchard , Terry       The Nations Law Firm    Missing signed PPF
               Charles                                         and authorizations
67.   18-10998 Booker, Antoine         The Nations Law Firm    Missing signed PPF
               Vonche                                          and authorizations
68.   18-11001 Smith, Rhonda           The Nations Law Firm    Missing signed PPF
               Nashovia                                        and authorizations


                                         16
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 17 of 26



       Docket        Plaintiff            Plaintiff’s Counsel         Deficiency
      Number
69.   18-11004 Spencer, Kevin           The Nations Law Firm    Missing signed PPF
               Dwayne                                           and authorizations
70.   18-11005 Wallace, Nolan Ryan      The Nations Law Firm    Missing signed PPF
                                                                and authorizations
71.   18-11008 Watkins, Carl            The Nations Law Firm    Missing signed PPF
               Marshuan                                         and authorizations
72.   18-11030 Ashcraft, Larry          The Nations Law Firm    Missing signed PPF
                                                                and authorizations
73.   18-11031 Baker, Kermit III        The Nations Law Firm    Missing signed PPF
                                                                and authorizations
74.   18-11033 Barrios, Daniel Joseph   The Nations Law Firm    PPF is signed but lacks
                                                                substantive responses
75.   18-11049 Buford, Orlando          The Nations Law Firm    Missing signed PPF
               Romon                                            and authorizations
76.   18-11051 Bunch, Gregory           The Nations Law Firm    Missing signed PPF
               Thomas                                           and authorizations
77.   18-11067 Cantrelle, Otis          The Nations Law Firm    PPF is signed but lacks
               Augustine                                        substantive responses
78.   18-11068 Smith, Andrew            The Nations Law Firm    Missing signed PPF
               Jackson                                          and authorizations
79.   18-11069 Carbajal, Max            The Nations Law Firm    Missing signed PPF
               Emiliano                                         and authorizations
80.   18-11071 Celestin, Joshua         The Nations Law Firm    Missing signed PPF
               Kindall                                          and authorizations
81.   18-11072 Chaisson, Amber          The Nations Law Firm    Missing signed PPF
               Nicole                                           and authorizations
82.   18-11074 Chiodo, Kristi           The Nations Law Firm    Missing signed PPF
                                                                and authorizations
83.   18-11076 Coon, Toren Martel       The Nations Law Firm    Missing signed PPF
                                                                and authorizations
84.   18-11077 Cotton, Zachary          The Nations Law Firm    Missing signed PPF
                                                                and authorizations
85.   18-11088 Pozos Sanchez,           The Downs Law Group     PPF is signed but lacks
               Franco                                           substantive responses
86.   18-11181 Dantin, Jr., Stephen     The Nations Law Firm    Missing signed PPF
               Joseph                                           and authorizations
87.   18-11183 Diaz, Donald Lee         The Nations Law Firm    Missing signed PPF
                                                                and authorizations
88.   18-11185 Douglas, Michael         The Nations Law Firm    PPF is signed but lacks
                                                                substantive responses
89.   18-11189 Glamuzina, Josip Ante The Nations Law Firm       Missing signed PPF
                                                                and authorizations



                                          17
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 18 of 26



       Docket         Plaintiff          Plaintiff’s Counsel         Deficiency
      Number
90.   18-11196 Hicks III, William      The Nations Law Firm    Missing signed PPF
               Thomas                                          and authorizations
91.   18-11198 Holmes, Demitrick       The Nations Law Firm    Missing signed PPF
               Christopher                                     and authorizations
92.   18-11199 Huynh, Trieu Thanh      The Nations Law Firm    PPF is signed but lacks
                                                               substantive responses
93.   18-11206 Labiche, Carl Bryant    The Nations Law Firm    Missing signed PPF
                                                               and authorizations
94.   18-11207 Sartain, Lee Edgar      The Nations Law Firm    Missing signed PPF
                                                               and authorizations
95.   18-11209 Jones, Adrian Darnell   The Nations Law Firm    Missing signed PPF
                                                               and authorizations
96.   18-11267 Dragobratovich,         The Nations Law Firm    Missing signed PPF
               Kristofer Mark                                  and authorizations
97.   18-11268 Garcia, Paul Anthony    The Nations Law Firm    Missing signed PPF
                                                               and authorizations
98.   18-11270 Hill, Jason Daniel      The Nations Law Firm    Missing signed PPF
                                                               and authorizations
99.   18-11271 Ho, Hung Van            The Nations Law Firm    PPF and authorizations
                                                               are unsigned; PPF
                                                               lacks substantive
                                                               responses.
100. 18-11272 House, Jerome            The Nations Law Firm    PPF and authorizations
              Jermaine                                         are unsigned; PPF
                                                               lacks substantive
                                                               responses.
101. 18-11273 Irby, Tracy Stein        The Nations Law Firm    Missing signed PPF
                                                               and authorizations
102. 18-11275 Langston, Perry          The Nations Law Firm    PPF is signed but lacks
              Donald                                           substantive responses
103. 18-11283 McDuff, Gary Bruce       The Nations Law Firm    Missing signed PPF
                                                               and authorizations
104. 18-11288 Melerine, Nathan         The Nations Law Firm    Missing signed PPF
              James                                            and authorizations
105. 18-11290 Morgan, Jr., Danny       The Nations Law Firm    Missing signed PPF
              Lenroy                                           and authorizations
106. 18-11377 Johnston, Michael        The Nations Law Firm    PPF is signed but lacks
              Sean                                             substantive responses
107. 18-11380 Danos, Tara Ann          The Nations Law Firm    Missing signed PPF
                                                               and authorizations
108. 18-11394 Kramer, Kevin            The Nations Law Firm    Missing signed PPF
              Michael                                          and authorizations
109. 18-11396 Lathrop, Thomas          The Nations Law Firm    Missing signed PPF
              Joseph                                           and authorizations


                                         18
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 19 of 26



      Docket        Plaintiff             Plaintiff’s Counsel         Deficiency
     Number
110. 18-11404 McGill, Jerry Neal        The Nations Law Firm    PPF is signed but lacks
                                                                substantive responses
111. 18-11408 Moffett, Cedric           The Nations Law Firm    Missing signed PPF
              Antonia                                           and authorizations
112. 18-11410 Motes, Jeffry Lee         The Nations Law Firm    Missing signed PPF
                                                                and authorizations
113. 18-11414 Myrick, Melody            The Nations Law Firm    Missing signed PPF
              Coquette                                          and authorizations
114. 18-11415 Nared, Phillip Wesley     The Nations Law Firm    Missing signed PPF
                                                                and authorizations
115. 18-11416 Nguyen, Christina         The Nations Law Firm    Missing signed PPF
              Phuong                                            and authorizations
116. 18-11417 Nguyen, Hung Minh         The Nations Law Firm    Missing signed PPF
                                                                and authorizations
117. 18-11421 Nguyen, Thoi Huu          The Nations Law Firm    Missing signed PPF
                                                                and authorizations
118. 18-11422 Nichols, Willie           The Nations Law Firm    PPF is signed but lacks
              Dewayne                                           substantive responses
119. 18-11468 Trejo, Eduardo Nava       The Downs Law Group     PPF verification and
                                                                authorizations not
                                                                complete
120. 18-11472 Banegas, Nixon            The Downs Law Group     PPF is signed but lacks
                                                                substantive responses
121. 18-11502 Nix, Alfreda              The Nations Law Firm    Missing signed PPF
              Juawanna                                          and authorizations
122. 18-11506 Palmisano, Darin          The Nations Law Firm    Missing signed PPF
              James                                             and authorizations
123. 18-11510 Paternostro II, Stephen   The Nations Law Firm    Missing signed PPF
              Michae                                            and authorizations
124. 18-11514 Phillips, Kenya Nicole    The Nations Law Firm    Missing signed PPF
                                                                and authorizations
125. 18-11516 Powell, Pleashetta        The Nations Law Firm    Missing signed PPF
                                                                and authorizations
126. 18-11518 Prejean, Dennis           The Nations Law Firm    Missing signed PPF
              Joseph                                            and authorizations
127. 18-11522 Pugh, Lyonell Lamarr      The Nations Law Firm    PPF is signed but lacks
              Jr.                                               substantive responses
128. 18-11529 Ramond, Jeremie           The Nations Law Firm    Missing signed PPF
              Charles                                           and authorizations
129. 18-11530 Reese, Renaldo            The Nations Law Firm    Missing signed PPF
              Emanuel                                           and authorizations
130. 18-11537 Riley Jr., Carl Blake     The Nations Law Firm    Missing signed PPF
                                                                and authorizations



                                          19
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 20 of 26



      Docket         Plaintiff          Plaintiff’s Counsel         Deficiency
     Number
131. 18-11543 Roth Jr., Joseph        The Nations Law Firm    Missing signed PPF
              Marshall                                        and authorizations
132. 18-11597 Buras Sr., Chad         The Nations Law Firm    Missing signed PPF
              Michael                                         and authorizations
133. 18-11600 Champagne, David        The Nations Law Firm    Missing signed PPF
              John                                            and authorizations
134. 18-11601 Santiny, Christopher    The Nations Law Firm    Missing signed PPF
              James                                           and authorizations
135. 18-11603 Shkembi, Chanell        The Nations Law Firm    Missing signed PPF
              Riley                                           and authorizations
136. 18-11605 Simmons, Goreatha       The Nations Law Firm    PPF and authorizations
                                                              are unsigned; PPF
                                                              lacks substantive
                                                              responses.
137. 18-11606 Slack, Robert William   The Nations Law Firm    Missing signed PPF
              Jr.                                             and authorizations
138. 18-11609 Smith, Norman Lynn      The Nations Law Firm    Missing signed PPF
                                                              and authorizations
139. 18-11610 Stamant, Bryan Paul     The Nations Law Firm    Missing signed PPF
                                                              and authorizations
140. 18-11612 St. Pierre, Chad Gary   The Nations Law Firm    Missing signed PPF
                                                              and authorizations
141. 18-11614 Stein, Scott Wade       The Nations Law Firm    Missing signed PPF
                                                              and authorizations
142. 18-11617 Stokes, Devaliera       The Nations Law Firm    Missing signed PPF
              Artaz                                           and authorizations
143. 18-11619 Taylor, Christopher     The Nations Law Firm    Missing signed PPF
              Raymond                                         and authorizations
144. 18-11620 Tisdale, Michael        The Nations Law Firm    PPF and authorizations
              Anthony                                         are unsigned; PPF
                                                              lacks substantive
                                                              responses.
145. 18-11620 Toups Jr., Ronnie       The Nations Law Firm    Missing signed PPF
              Joseph                                          and authorizations
146. 18-11623 Tran, Dinh Ngoc         The Nations Law Firm    Missing signed PPF
                                                              and authorizations
147. 18-11624 Tran, Phan Van          The Nations Law Firm    Missing signed PPF
                                                              and authorizations
148. 18-11625 Tran, Se Thi            The Nations Law Firm    PPF and authorizations
                                                              are unsigned; PPF
                                                              lacks substantive
                                                              responses.
149. 18-11685 Ingram, Lyle Pierce     The Nations Law Firm    Missing signed PPF
                                                              and authorizations


                                        20
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 21 of 26



      Docket         Plaintiff         Plaintiff’s Counsel         Deficiency
     Number
150. 18-11695 Treadaway, Alex        The Nations Law Firm    Missing signed PPF
              Joseph                                         and authorizations
151. 18-11697 Turan, Frank William   The Nations Law Firm    Missing signed PPF
                                                             and authorizations
152. 18-11702 Weston Jr., Alfred     The Nations Law Firm    Missing signed PPF
              Leonard                                        and authorizations
153. 18-11703 Willyard Jr., Donald   The Nations Law Firm    Missing signed PPF
              Rae                                            and authorizations
154. 18-11704 Wolf, Jason Everett    The Nations Law Firm    Missing signed PPF
                                                             and authorizations
155. 18-11706 Cook, Erick Levelle    The Nations Law Firm    Missing signed PPF
                                                             and authorizations
156. 18-11708 Hall, Gary Dwight      The Nations Law Firm    PPF is signed but lacks
                                                             substantive responses
157. 18-11709 Jacquet, Steven Mark   The Nations Law Firm    PPF is signed but lacks
                                                             substantive responses
158. 18-11710 Johnson, Lakeada       The Nations Law Firm    PPF and authorizations
              Sherrel                                        are unsigned; PPF
                                                             lacks substantive
                                                             responses.
159. 18-11711 Jones, Cory Thomas     The Nations Law Firm    PPF and authorizations
                                                             are unsigned; PPF
                                                             lacks substantive
                                                             responses.
160. 18-11712 Lee, Lindsey           The Nations Law Firm    Missing signed PPF
                                                             and authorizations
161. 18-11713 McDonald, Deidra       The Nations Law Firm    Missing signed PPF
              D’Angela Myers                                 and authorizations
162. 18-11717 Vo, Xuan Ngoc          The Nations Law Firm    Missing signed PPF
                                                             and authorizations
163. 18-11719 Weaver, Gregory        The Nations Law Firm    Missing signed PPF
              Darren                                         and authorizations
164. 18-11720 Wells, Yolanda         The Nations Law Firm    Missing signed PPF
              Yvette                                         and authorizations
165. 18-11721 Williams, Erika        The Nations Law Firm    Missing signed PPF
              Latressa                                       and authorizations
166. 18-11778 Chiodo, Anthony Paul   The Nations Law Firm    Missing signed PPF
              III                                            and authorizations
167. 18-11780 Cobb, Michael          The Nations Law Firm    PPF and authorizations
              Bernard                                        are unsigned; PPF
                                                             lacks substantive
                                                             responses.
168. 18-11781 Copeland, George       The Nations Law Firm    PPF is signed but lacks
                                                             substantive responses


                                       21
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 22 of 26



      Docket          Plaintiff         Plaintiff’s Counsel         Deficiency
     Number
169. 18-11785 Cotton, Yolanda         The Nations Law Firm    Missing signed PPF
              Patricia                                        and authorizations
170. 18-11793 Crocker, William Ray    The Nations Law Firm    Missing signed PPF
                                                              and authorizations
171. 18-11816 Gray, Sarah Rebecca     The Downs Law Group     Missing signed
                                                              authorizations
172. 18-11838 Tillman, Randall        Frank J. D’Amico Jr.    Missing PPF and
                                      APLC                    authorizations
                                      The Greer Law Firm
173. 18-11843 Guidry, Harris Joseph   The Nations Law Firm    Missing signed PPF
                                                              and authorizations
174. 18-11847 Hobdy, Robert John      The Nations Law Firm    PPF and authorizations
                                                              are unsigned; PPF
                                                              lacks substantive
                                                              responses.
175. 18-11856 Johnson, Demarcus       The Nations Law Firm    PPF and authorizations
              Deandre                                         are unsigned; PPF
                                                              lacks substantive
                                                              responses.
176. 18-11857 Jones, Jeremy Timajo    The Nations Law Firm    Missing signed PPF
                                                              and authorizations
177. 18-11863 Norwood, Jeffrey        The Nations Law Firm    Missing signed PPF
              Allen                                           and authorizations
178. 18-11865 Billiot, Ryan A         The Nations Law Firm    Missing signed PPF
                                                              and authorizations
179. 18-11963 Quinones, Oscar         The Downs Law Group     PPF verification and
                                                              authorizations not
                                                              complete
180. 18-12007 Zepeda, Manuel          The Downs Law Group     Missing signed
                                                              authorization for
                                                              release of Social
                                                              Security records
181. 18-12037 Belis, Luis A.          The Downs Law Group     Missing signed PPF
                                                              and authorizations
182. 18-12041 Jordan, Kehinde         The Nations Law Firm    PPF is signed but lacks
              Tranell                                         substantive responses
183. 18-12065 Richardson, Micah       The Nations Law Firm    PPF is signed but lacks
              David                                           substantive responses
184. 18-12082 Phimavong, Vorasing     The Nations Law Firm    PPF and authorizations
              Joe                                             are unsigned; PPF
                                                              lacks substantive
                                                              responses.
185. 18-12085 Odom, Travis Santel     The Nations Law Firm    Missing signed PPF
                                                              and authorizations


                                        22
   Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 23 of 26



       Docket         Plaintiff                  Plaintiff’s Counsel              Deficiency
      Number
 186. 18-12090 Palencia, Raunel                The Nations Law Firm        Missing signed PPF
                                                                           and authorizations
 187. 18-12097 Kinsey, Samuel        The Nations Law Firm                  Missing signed PPF
               Eugene                                                      and authorizations
 188. 18-12104 Matthews, Walter Paul The Nations Law Firm                  Missing signed PPF
                                                                           and authorizations
 189. 18-12106 McGraw, Lamont                  The Nations Law Firm        Missing signed PPF
               Donell                                                      and authorizations
 190. 18-12108 Moore, Angela Lorine            The Nations Law Firm        PPF and authorizations
                                                                           are unsigned; PPF
                                                                           lacks substantive
                                                                           responses.
 191. 18-12111 Newkirk, Phyllis                The Nations Law Firm        Missing signed PPF
               Loraine                                                     and authorizations
 192. 18-12442 Horton, Lynn          Frank J. D’Amico Jr.                  Missing PPF and
                                     APLC                                  authorizations
                                     The Greer Law Firm
 193. 18-12449 Claxton, Anthony      Frank J. D’Amico Jr.                  Missing PPF and
                                     APLC                                  authorizations
                                     The Greer Law Firm
 194. 18-12486 Bryant, Tony Lamar    The Nations Law Firm                  Missing signed PPF
 195. 18-12541 Mercer, Dolores Marie The Downs Law Group                   Missing signed
                                                                           authorization for
                                                                           release of medical
                                                                           records
 196. 18-14164 Milton, Terry Van               The Nations Law Firm        Missing signed
                                                                           authorization


  II.   Category II Plaintiffs – Plaintiffs with Missing or Deficient Initial Disclosures
        Subject to an Order Requiring Full and Complete Disclosures

    Pursuant to Section 2(D) of CMO No. 2, the BP Parties have identified the following cases

in which plaintiffs have failed to provide full and complete disclosures after having been ordered

to do so. The only plaintiffs who were ordered to provide full and complete disclosures before

March 25, 2019 (the deadline for the BP Parties to serve a draft of this report by email on

counsel for all plaintiffs whose cases are listed herein) are certain plaintiffs who filed motions for

an extension of time to submit initial disclosures on January 24, 2019. On February 13, 2019,



                                                 23
    Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 24 of 26



the Court entered Orders granting the motion for an extension for eleven of these plaintiffs, and

further ordering these eleven plaintiffs to provide full and complete disclosures no later than

March 14, 2019. 3 The plaintiffs listed below have not provided full and complete disclosures by

March 14, 2019.

    Docket               Plaintiff              Plaintiff's Counsel             Deficiency
    Number
                                                                         PPF and authorizations
    18-09200   Hernandez, Jose                The Downs Law Group
                                                                         lack proper signatures
    18-09232   Mackey, Channing               The Downs Law Group        No Production
    18-09291   Zuniga, Raul Mancillas         The Downs Law Group        No Production
    18-09318   Rivera, Zaida Ivette           The Downs Law Group        No Production
    18-09449   Castillo, Jesus Humberto       The Downs Law Group        No Production
    18-09450   Jackson Sr., Ramon Volare      The Downs Law Group        No Production
    18-09451   Giles, Martha Elaine           The Downs Law Group        No Production




3
       In addition, the Court entered an Order granting the motion for an extension in the Isabel
Caballero BELO case (18-9484) on February 25, 2019, ordering her to provide full and complete
disclosures no later than March 27, 2019.



                                                24
 Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 25 of 26




April 1, 2019                        Respectfully submitted,


                                       /s/ Don K. Haycraft
                                     Don K. Haycraft (Bar #14361)
                                     LISKOW & LEWIS
                                     701 Poydras Street, Suite 5000
                                     New Orleans, LA 70139
                                     Telephone: (504) 581-7979
                                     Telefax: (504) 556-4108

                                       /s/ Kevin M. Hodges
                                     Kevin M. Hodges
                                     WILLIAMS & CONNOLLY LLP
                                     725 Twelfth Street, N.W.
                                     Washington, D.C. 20005
                                     Telephone: (202) 434-5000
                                     Telefax: (202) 434-5029

                                        /s/ Catherine Pyune McEldowney
                                     Catherine Pyune McEldowney
                                     MARON MARVEL BRADLEY ANDERSON & TA
                                     1201 North Market Street, Suite 900
                                     Wilmington, DE 19801
                                     Telephone: (302) 425-5177
                                     Telefax: (302) 425-0180

                                       /s/ Georgia L. Lucier
                                     Georgia L. Lucier
                                     HUNTON ANDREWS KURTH LLP
                                     600 Travis Street, Suite 4200
                                     Houston, TX 77002
                                     Telephone: (713) 220-4200
                                     Telefax: (713) 220-4285


                ATTORNEYS FOR BP EXPLORATION & PRODUCTION INC.
                     AND BP AMERICA PRODUCTION COMPANY




                                     25
  Case 2:10-md-02179-CJB-JCW Document 25560 Filed 04/01/19 Page 26 of 26



                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing pleading has been served on All Counsel by

electronically uploading the same to Lexis Nexis File & Serve in accordance with Pretrial Order

No. 12, and that the foregoing was electronically filed with the Clerk of Court of the United

States District Court for the Eastern District of Louisiana by using the CM/ECF System, which

will send a notice of electronic filing in accordance with the procedures established in MDL

2179, on this 1st day of April 2019. This pleading also has been served on counsel for all

Plaintiffs referenced herein via electronic mail, pursuant to Section (3) of the BELO Cases Initial

Proceedings Case Management Order No. 2.


                                                     /s/ Don K. Haycraft
                                                     Don K. Haycraft
